Title: To George Washington from Anthony Whitting, 20 March 1793
From: Whitting, Anthony
To: Washington, George



Honrd Sir
Mount Vernon March 20th 1793

Have enclosed the last week report drawn of by Mr Butler. As I have not been able to answer your Excels. two last Letters shall now endeavor to make some reply to them—It has not been in my power to Go to Alexa. to engage a Vessell to Go for Shells but shall as soon as I am able to ride there. Shells must be had for the price to us is so very different as to make it impossble to buy Stone Lime[.] Mrs F. Washingtons two Men are now with Green & I have had all there work put in the Spining house & Lockt up—They began work with Green the 11th of March—We shall fix the Gates at the different farms as soon as the weather will permit but the Ground must be dry or they will never be fast—I have not Opened the Second Visto so as to se what Ground it will run over but could do it in a very few Days—The Bill of Hampsons I will pay as soon as possible[.] The Wheat has as yet receivd no hurt from the winter and we may now suppose it out of Danger[.] Dogue run are two fine fields of Wheat. The River fields & indeed all the Wheat looks better now then it did in Novemr—I will enquire of Mr Hartshorne if any thing is due on the Potowmac Compy & Get the Account forwarded[.] Ellwood is arrived in Alexa. Shall endeavor to Get the Honey Locus Seed home this Day—I am just now able to walk a little am very much reduced & very weak—I think the Gardener seems very backward in his work[.] I am fearfull he is not very industrious[.] Such a Spring as this he certainly ought to have had all his Ground dry & his Garden every way in forwardness but I see but very little done—If I had been well I would have had the Ground in readiness for Sowing Grass seeds tho it is only just now in Good order having been rather wet[.] we shall Get them sown next week if the Weather permit which will be a very Good time—I dont know the price of flour in Alexa. nor have I been able to find the worth of the Tobacco but as soon as I can ride to Town will inform myself & immediately let you know[.] I think it might be well to sell the Tobo this Summer for there may be a large Crop Growing

next year—with respect to Ice no Oppertunity has ever offerd to Get any, Snow might have been put in but When the first Snow came I thought we should had a severe frost after it, & the putting Snow in a dissolving state is but of very little use as it would be all Gone by the last of June Which would have been before the family had come home[.] I hope Your Excelly will Give me Notice When you expect to be down at Mount Vernon for having no Oats there must be a Stock of Shorts & homony Laid in in readiness. I am Honrd Sir Your Obdt & Hble Servt

A. Whitting

